Motion Denied, Order Filed May 19, 2015 Withdrawn, Appeal Reinstated,
and Order Filed June 2, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00290-CV
                                  ____________

              TU NGUYEN AND CHAU HO-HUYNH, Appellant

                                        V.

                     BANK OF AMERICA, N.A., Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 14-CV-1137

                                    ORDER

      On May 19, 2015, this court issued an order granting appellants’ motion to
abate for findings of fact and conclusions of law. Because appellants are not
entitled to findings of fact and conclusions of law, we now DENY appellants’
motion, withdraw our order of May 19, 2015, and reinstate the appeal.

      Appellants’ response to our letter of May 15, 2015 requesting they file a
corrected notice of appeal is due on or before June 16, 2015.